Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Status of the claims
Claims 1,2, 4-7, 9 and 10 are currently pending.
Claim 1 and 6 have been amended.
Claim 1 and 6 are independent claims.
Claims 3 and 8 has been cancelled.
Objections

Objected claims 3 and 8 are cancelled.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter

Claims  1-2, 4-7, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's remarks/amendments filed 06/29/2022, with respect to independent claims 1 and 6 have been fully considered and are persuasive. The rejection of claims 1-10 have been withdrawn.

In the final Office Action mailed on 06/09/2022, Claims 1- 10 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the
    subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards.

The rejection of claims 1-10 on the ground of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards has been withdrawn because applicant has amended the independent claims 1 and 6,  has agreed with the examiner’s interpretation of claim 2 and 7, and  cancelled claim 3 and 8. Therefore, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection for the  claims 1-10 has been withdrawn.

In the final Office Action mailed on 06/09/2022, claims 1-2, 4-7, 9-10 were rejected under 35 U.S.C. 103 as being unpatentable over Bottman Jeffrey S (JP 2019184606A, hereinafter Bottman) and in view of Martin Peschke (US 20190271741A1), hereinafter Peschke) as applied to claim 1 and claim 6 above, and further in view of Cheng et al. (US 6,677,831 Bl, hereinafter Cheng). 
Applicant argues on page 5 of the remarks regarding the rejection of claims 1 and 6, under 35 U.S.C. 103 as being unpatentable over Bottman Jeffrey S 
(JP 2019184606A, hereinafter Bottman) and in view of Martin Peschke 
(US 0190271741A1), hereinafter Peschke) as applied to claim 1 and claim 6 above, that, “The Examiner indicated that it is unclear how the maximum error ratio recited in claims 1 and 6 are calculated. In response, as set forth above, features recited in original claim 3 are incorporated into claim 1, features recited in original claim 8 are incorporated into claim 6, and claims 3 and 8 are cancelled accordingly. The amended claims 1 and 6 now recite the formula for calculating the maximum error ratio, it is clear how the maximum error ratio is calculated”.

The rejection of claims 1-2,4 -7, and 9-10 on the ground of 35 U.S.C. 103 
has been withdrawn because applicant has amended the independent claims 1 and 6 and have cancelled claims 3 and 8. Therefore, 35 U.S.C. 103 rejection for the claims 1-2, 4-7, and 9-10 as being unpatentable over Bottman Jeffrey S (JP 2019184606A, hereinafter Bottman) and in view of Martin Peschke (US 20190271741A1), hereinafter Peschke) as applied to claim 1 and claim 6 above, and further in view of Cheng et al. (US 6,677,831 Bl), hereinafter Cheng has been withdrawn.

Regarding claim 1 : The prior art of record as considered and understood by the examiner fails to teach or fairly suggest or disclose that the claimed invention especially the amended limitation of the independent claim 1 “wherein a formula for calculating the maximum error ratios is defined as: Max(abs((L1 - L2)/L1)), abs((L1 - L2)/L2)), wherein "Max" is a maximum value operating function, "abs" is an absolute value operating function, "L1" is the insertion losses of the first signal line, and "L2" is the insertion losses of the second signal line”.  For at least these reasons, the combination of Bottman and Peschke does not disclose or suggest each of the features of claim 1. 

The closest prior arts to the invention of claim 1. Bottman teaches (includes a plurality of twisted pair conductors page 4, paragraph 7, line 1, Figure 1, 2. Determines the common mode insertion loss of the plurality of twisted pairs 112, page 4, paragraph 4, lines 1-3, Figure 1. The offset common mode insertion loss is determined as the difference between the determined common mode insertion loss and the expected common mode insertion loss of the cable or wiring facility for each frequency point within the frequency range, page 6, paragraph 7, lines 3-5, Figure 4. Processor determining at least the figure of merit of offset common mode insertion loss and comparing the figure of merit to a threshold. Configured to determine, page 2, paragraph 5, lines 1-2. the processor 130a may output data indicating whether the shield 116 is conducting (eg, "pass") or non-conducting (eg, fail) page 4, paragraph 8, lines 1-2, Figure 2);

Bottman does not teach wherein the first signal line and the second signal line are configured to transmit a pair of differential signals.

Peschke teaches (a differential signal measurement system and a differential measurement method [0031], lines 1-3, the differential signal input 12 may comprise two single ended signal inputs. The differential signal output 15 may comprise two single ended signal outputs, [0035], lines 2-4, Figure 1), 
 	Boatman and Peschke do not disclose “wherein a formula for calculating the maximum error ratios is defined as: Max(abs((L1 - L2)/L1)), abs((L1 - L2)/L2)), wherein "Max" is a maximum value operating function, "abs" is an absolute value operating function, "L1" is the insertion losses of the first signal line, and "L2" is the insertion losses of the second signal line”. 

However, there is no teaching, suggestion, or motivation for why one skilled in the art would modify the method of insertion loss with a formula to calculate the maximum error ratios as in amended claim 1 “wherein a formula for calculating the maximum error ratios is defined as: Max(abs((L1 - L2)/L1)), abs((L1 - L2)/L2)), wherein "Max" is a maximum value operating function, "abs" is an absolute value operating function, "L1" is the insertion losses of the first signal line, and "L2" is the insertion losses of the second signal line”. The claim 1 is therefore considered to be patentably distinguished from the prior art of records. The prior arts on the record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 1.

Claims 2 and 4-5 are allowable as dependent of 1 for the same reasons above.

Regarding claim 6, the prior art of record as considered and understood by the
examiner fails to teach or fairly suggest “wherein a formula for calculating the maximum error ratios is defined as: Max(abs((L1 - L2)/L1)), abs((L1 - L2)/L2)), wherein "Max" is a maximum value operating function, "abs" is an absolute value operating function, "L1" is the insertion losses of the first signal line, and "L2" is the insertion losses of the second signal line”.
The most pertinent prior art of record to Boatman and Peschke failed to specifically teach the invention as claimed. However, the invention of Boatman and Peschke, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “wherein a formula for calculating the maximum error ratios is defined as: Max(abs((L1 - L2)/L1)), abs((L1 - L2)/L2)), wherein "Max" is a maximum value operating function, "abs" is an absolute value operating function, "L1" is the insertion losses of the first signal line, and "L2" is the insertion losses of the second signal line” and also in combination with all other elements in claim 6 distinguish the present invention from the prior art.

Claims 7 and 9-10 are allowable as dependent of 6 for the same reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.                                                                                                                                                                                                   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILARA SULTANA/Examiner, Art Unit 2867                                                                                                                                                                                                        


/NASIMA MONSUR/Primary Examiner, Art Unit 2866